Title: To Benjamin Franklin from David Hartley, 25 May 1779
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London May 25 1779
I was in hopes to have had something material to have communicated to you before this but I presume that matters of so much importance & difficulty require long & repeated consideration— In a very long conference of above two hours I enforced every argument for peace upon the terms wch I have explained to you, or nearly upon similar terms, but at all events for a real & sincere negotiation, I received a very serious attention but I cannot make any judgement as to the result. I stated the proposal to extend to the three parties, & it has since occurred to me whether this Court may not have thought it adviseable to sound the Court of Versailles but this is mere conjecture. I attribute to this Conjecture amongst other possible causes the delay of determination. I mention this merely as a conjecture & to suggest to you that if any preliminaries cd be entered into wch might draw on a negotiation in consequence it wd be very immaterial in what place they shd begin or by whose intervention. I am very anxious to lay the foundation of peace. I am inclined to hope that the delay of giving me an answer bespeaks a serious consideration of the Matter. My chief motive for writing to you when I had nothing to write about but mere conjecture, was to suggest that (as I conclude the road allways to be open between the two Courts for any intercourse or proposal wch either side chuses) if any proposition shd be suggested on your side of the water wch might serve for a beginning upon similar grounds with my propositions the delay of an answer thro my hands might not impede that good beginning. I will send you the earliest intelligence that I may have to communicate. In the mean let me assure you that nothing shall be wanting on my part to the utmost of my power towards forwarding a general peace. I am Your affecte
DH
